DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (JP 2004080898 A) in view of Nakagawa (JP 2010022088 A, the machine translation of which has been provided).

Ishihara does not teach a thickness of the rotor base varies along the magnet-attached surface.
Nakagawa teaches a thickness of the rotor base 34 varies along the magnet-attached surface 35a1 (Fig.5), such that when each permanent magnet is fixed to the rotor yoke in a state in which the convex portion of each permanent magnet is fitted to the concave portion of the magnet mounting surface, the permanent magnet is fixed to the rotor yoke. It can be positioned and attached accurately in the circumferential direction of the rotor, and variation in the distance between the poles of adjacent magnets can be prevented (see translation page 4, 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishihara by having a thickness of 

RE claim 2/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches the connection member 70 is an adhesive (¶ 57).

RE claim 3/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches the magnet-attached surface 71 of the rotor base 42 becomes substantially vertical to the rotational axis line of the rotor 40 (Fig.7).

RE claim 4/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches the thickness of the connection member 70 in the rotating shaft direction varies on the magnet-attached surface 71 of the rotor base so as to absorb a processing error of the magnet-attached surface 71 of the rotor base or a front surface of the magnet 45 (intended use, see ¶ 70).

RE claim 5/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches verticality of the surface of the magnet 45 facing the stator 41 to the rotational axis line (BO) of the rotor 40 is defined with a first shaft-attached reference surface, which is a rotating shaft-attached surface of a rotating shaft portion 42e of the rotor base 42, as a reference (Fig.5).



RE claim 7/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches the magnet 45 is an annular flat magnet (Figs.3, 4 for magnet 45 are arranged in an annular and/or partially annular with flat surface).

RE claim 8/1, Ishihara in view of Nakagawa has been discussed above. Ishihara further teaches the magnet is divided flat magnets (see Figs.3, 4 for annular magnet 45 are divided into partially annular portion).

RE claim 10, Ishihara teaches an axial gap type rotating electric machine 28 (Fig.2) comprising: a stator 41; and at least one rotor 40 facing the stator 41 with a predetermined air gap interposed therebetween in a rotating shaft direction (BO), wherein the rotor 40 is provided with a rotor base 42, a magnet 45 attached to the rotor base 42, and an adhesive 70 for causing the magnet to adhere to the rotor base 42 (¶ 57), wherein a surface of the magnet 70 facing the stator 41 is vertical to a rotational axis line (BO) of the rotor 41, and wherein a thickness of the adhesive 70 in the rotating shaft direction varies on a magnet-attached surface of the rotor base 42 so as to absorb a processing error of the magnet-attached surface of the rotor base 42 (intended use, 
Ishihara does not teach a thickness of the rotor base varies along the magnet-attached surface.
Nakagawa teaches a thickness of the rotor base 34 varies along the magnet-attached surface 35a1 (Fig.5), such that when each permanent magnet is fixed to the rotor yoke in a state in which the convex portion of each permanent magnet is fitted to the concave portion of the magnet mounting surface, the permanent magnet is fixed to the rotor yoke. It can be positioned and attached accurately in the circumferential direction of the rotor, and variation in the distance between the poles of adjacent magnets can be prevented (see translation page 4, 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishihara by having a thickness of the rotor base varies along the magnet-attached surface, as taught by Nakagawa, for the same reasons as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Nakagawa as applied to claim 1 above, and further in view of Ueda et al. (JP 2000060087 A, the machine translation of which has been provided).
RE claim 9/1, Ishihara in view of Nakagawa has been discussed above. Ishihara does not teach the magnet-attached surface and a rotor base-connected surface of the magnet, a distance adjusting member is disposed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishihara in view of Nakagawa by having the magnet-attached surface and a rotor base-connected surface of the magnet, a distance adjusting member is disposed, as taught by Ueda, for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834